Citation Nr: 0927848	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from July 1948 to August 
1969.  

This appeal arises from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) remanded the 
appellant's claim in March 2009.  The claim has been returned 
to the Board for further appellant review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Certificate of Death reflects the Veteran died in his 
home in March 2004.  Where that document instructs to 
"[e]nter the diseases, injuries or complications that caused 
the death," the following were listed: throat cancer, 
ischemic heart disease and lung disease.  The voluminous 
medical records obtained in connection with this matter, 
dating back to the mid-1980's, shows the Veteran had long 
standing heart disease, as well as chronic obstructive 
pulmonary disease.  His cancer, more particularly described 
as at the gastroesophageal junction, was first discovered in 
2003, and metastasized to the liver, and apparently the lung.  
None of the records suggest these were considered related to 
service, or exposure to herbicides.  Likewise, as the primary 
cancer is not among those presumed by VA to be caused by 
herbicide exposure in Vietnam, a basis upon which to presume 
service connection for the cause of the Veteran's death has 
not been presented at this point.  38 C.F.R. § 3.309(e).  

Nevertheless, it also must be observed that when the Veteran 
was examined in connection with his retirement from service, 
he complained of a chronic cough.  Available post service 
records reflect treatment for bronchitis in 1987, and later 
still, a diagnosis of chronic obstructive pulmonary disease 
was made.  In view of this, a medical opinion should be 
sought to address whether the lung disease noted as 
contributing to the Veteran's death had its onset in service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VA should arrange for a person 
knowledgeable in the field of 
lung/respiratory diseases and their 
causes, to review the claims file, 
(noting the chronic cough found at 
service retirement) and render an opinion 
as to whether it is at least as likely as 
not (50 percent probability) that the 
lung disease identified on the Veteran's 
death certificate (apparently chronic 
obstructive pulmonary disease) was 
initially manifested/had its onset in 
service. The reviewer is asked to explain 
his/her conclusions.  

2.  The claim then should be re-
adjudicated, and if the benefit sought on 
appeal remains denied the appellant and 
her representative should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

